Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-12-2005

USA v. Branch
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2160




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Branch" (2005). 2005 Decisions. Paper 871.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/871


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

     IN THE UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                        No. 04-2160
                       ____________

               UNITED STATES OF AMERICA

                               v.

                   TERRANCE BRANCH,

                              Appellant
                        ____________

         Appeal from the United States District Court
                  For the District of Delaware
                    D.C. No.: 03-cr-00011
         District Judge: Honorable Gregory M. Sleet
                         ____________

                 Argued December 13, 2004

                  Decided January 20, 2005

               Certiorari Granted May 16, 2005

         Judgment Vacated and Remanded from the
             Supreme Court of the United States
                      May 24, 2005

 Submitted Pursuant to Third Circuit LAR 34.1(a) July 8, 2005
                        ____________

Before: *NYGAARD, BECKER, and ROSENN, Circuit Judges.

                    (Filed: July 12, 2005)

                       ____________
                               OPINION OF THE COURT
                                    ____________

ROSENN, Circuit Judge.

       Appellant Terrance Branch was convicted of possessing a firearm in violation of

18 U.S.C. § 922(g)(1) in the United States District Court for the District of Delaware. He

was tried by jury and subsequently sentenced to 120 months in prison. Branch timely

appealed his conviction to this Court, but did not challenge his sentence.

       We affirmed his conviction in United States v. Branch, No. 04-2160, slip op. at 4

(3d Cir. Jan. 20, 2005). The Supreme Court granted certiorari. In Branch v. United

States, 125 S. Ct. 2281 (2005), the Supreme Court vacated the judgment and remanded

for further consideration in light of United States v. Booker, 543 U.S. -- (2005).

       After further consideration, we reaffirm the District Court’s judgment of

conviction for the reasons set forth in our opinion of January 20, 2005. However, in light

of Booker, the appellant’s sentence must be reviewed and its appropriateness ascertained.

Because we believe that this is best determined by the District Court in the first instance,

we will vacate the sentence and remand for resentencing in accordance with Booker.

United States v. Davis, 407 F.3d 162, 165 (3d Cir. 2005) (en banc).




*The Honorable Judge Richard L. Nygaard assumed senior status on July 9, 2005.

                                              2